DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 14 September 2021.  Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, and 15-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments to claim 20 are sufficient to overcome the prior rejection under 35 USC 101.  As a result, the rejection is withdrawn.
The amendments to claims 1, 3, 19, and 20 are sufficient to overcome the prior rejections under 35 USC 112.  As a result, the rejections are withdrawn.
Applicant’s further arguments with respect to claims 1, 3, 4, 6, 7, 9, 10, 12, 13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 10, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication 2012/0120316 A1), in view of Fishman et al. (US Publication 2015/0074721 A1, hereinafter Fishman).

	Regarding claim 1, Lee discloses a display apparatus comprising:
a switching unit that switches a display state from a first screen to a second screen in a case where the first screen transitions to the second screen according to an operator and display targets displayed in the second screen and an arrangement of the display targets are changed from the display targets displayed on the first screen and an arrangement of the display targets (Lee discloses a graphical user interface where a user may switch a plurality of card objects [i.e., display targets] that are displayed in a ratio of any two at once, the card objects transitioning on the display as a result of user input.  See Figs. 20A and 20B, and ¶ 0223-0226); and
an extraction unit that extracts the display target, of which the entire portion is displayed in the first screen, from among the display targets (the system may display “hidden card objects” which are available when the displayed card objects are scrolled.  See ¶ 0226).
Lee fails to explicitly disclose wherein the display targets displayed in the second screen includes a part of the extracted targets, and wherein the display targets displayed in the second screen are arranged according to similarity with an arrangement of the extracted targets.
Fishman discloses systems and methods for displaying interactive objects on a graphical user interface, similar to Lee.  Furthermore, Fishman discloses wherein the interactive objects of 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the interface of Lee to include the object arrangement based on category as in Fishman.  One would have been motivated to make such a combination for the advantage of optimizing the display of objects on a user interface.  See Fishman, ¶ 0004.
 
Regarding claim 3, Lee discloses wherein the extraction unit extracts the display target while assigning a weighting to the display target according to a display mode of the display target (a card object may have elements that are sorted [i.e., weighted] based on predetermined categories, such as popularity or time.  See ¶ 0237).

	Regarding claim 10, Lee discloses a display control unit that performs control such that the display target is displayed in a display mode according to an attribute of the display target (card objects are displayed according to their graphical attributes, as seen in Fig. 20A, disclosed at ¶ 0222).

Regarding claim 12, Lee discloses a display control unit that performs control such that the display target is displayed in a display mode according to an attribute of the display target (card objects are displayed according to their graphical attributes, as seen in Fig. 20A, disclosed at ¶ 0222).

	Regarding claim 18, Lee discloses a reception unit that receives an operation performed by the operator, wherein the switching unit switches the display state of the second screen in a 

	Regarding claim 20, Lee discloses a non-transitory computer readable medium storing a program causing a computer to function as:
a switching unit that switches a display state from a first screen to a second screen in a case where the first screen transitions to the second screen according to an operator and display targets displayed in the second screen and an arrangement of the display targets are changed from the display targets displayed on the first screen and an arrangement of the display targets (Lee discloses a graphical user interface where a user may switch a plurality of card objects [i.e., display targets] that are displayed in a ratio of any two at once, the card objects transitioning on the display as a result of user input.  See Figs. 20A and 20B, and ¶ 0223-0226); and
an extraction unit that extracts the display target, of which the entire portion is displayed in the first screen, from among the display targets (the system may display “hidden card objects” which are available when the displayed card objects are scrolled.  See ¶ 0226).
Lee fails to explicitly disclose wherein the display targets displayed in the second screen includes a part of the extracted targets, and wherein the display targets displayed in the second screen are arranged according to similarity with an arrangement of the extracted targets.
Fishman discloses systems and methods for displaying interactive objects on a graphical user interface, similar to Lee.  Furthermore, Fishman discloses wherein the interactive objects of the graphical user interface may be rearranged into “stacks” of objects based on a similarity in category.  See Fishman, ¶ 0096.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the interface of Lee to include the object arrangement based on category as in Fishman.  One would have been motivated to make such .

Claims 4, 6, 7, 9, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Fishman, in view of Janson et al. (US Publication 2014/0181992 A1), hereinafter Janson.

	Regarding claim 4, Lee and Fishman disclose the display apparatus according to claim 1.  Lee fails to explicitly disclose such, further comprising:
a display control unit that performs control such that a third screen, which includes the display targets displayed in the first screen, is displayed while being superimposed on the second screen.
Janson discloses a graphical user interface for providing relevant information to a user similar to Lee and Fishman.  Furthermore, Janson discloses wherein the interface includes a control which, when activated, overlays a group information display on the user device.  The group information display displays selected relevant information for a particular group, such as members of a sales division, as seen in Fig. 6.
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to modify the interface of Lee and Fishman to include the selective group overlay of Janson.  One would have been motivated to make such a combination for the advantage of obtaining and displaying information of interest on a graphical user interface.  See Janson, ¶ 0008.

Regarding claim 6, Janson discloses a display control unit that performs control such that a third screen, which includes the display targets displayed in the first screen, is displayed while being superimposed on the second screen (Janson discloses wherein the interface includes a control which, when activated, overlays a group information display on the user 

Regarding claim 7, Janson discloses an operating element that causes the third screen to be displayed (selection of the “Sales” button 606 subsequently displays group information for the sales department, at ¶ 0062).

Regarding claim 9, Janson discloses an operating element that is operated to display the third screen (selection of the “Sales” button 606 subsequently displays group information for the sales department, at ¶ 0062).

Regarding claim 13, Lee discloses the display control unit that performs control such that the display target is displayed in a display mode according to an attribute of the display target (card objects are displayed according to their graphical attributes, as seen in Fig. 20A, disclosed at ¶ 0222).

Regarding claim 15, Lee discloses the display control unit that performs control such that the display target is displayed in a display mode according to an attribute of the display target (card objects are displayed according to their graphical attributes, as seen in Fig. 20A, disclosed at ¶ 0222).

Regarding claim 19, Lee discloses a display apparatus comprising:
a switching unit that switches a display state from a first screen to in a case where the first screen transitions to the second screen according to an operator and display targets displayed in the second screen and an arrangement of the display targets are changed from the display targets displayed on the first screen and an arrangement of the display targets (Lee 
an extraction unit that extracts the display target, of which the entire portion is displayed in the first screen, from among the display targets as extracted targets (the system may display “hidden card objects” which are available when the displayed card objects are scrolled.  See ¶ 0226).
Lee fails to explicitly disclose wherein the display targets displayed in the second screen includes a part of the extracted targets, and wherein the display targets displayed in the second screen are arranged according to similarity with an arrangement of the extracted targets.
Fishman discloses systems and methods for displaying interactive objects on a graphical user interface, similar to Lee.  Furthermore, Fishman discloses wherein the interactive objects of the graphical user interface may be rearranged into “stacks” of objects based on a similarity in category.  See Fishman, ¶ 0096.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the interface of Lee to include the object arrangement based on category as in Fishman.  One would have been motivated to make such a combination for the advantage of optimizing the display of objects on a user interface.  See Fishman, ¶ 0004.
	Lee and Fishman fail to explicitly disclose a display control unit that performs control such that a third screen, which includes the display targets displayed in the first screen, is displayed while being superimposed on the second screen.
Janson discloses a graphical user interface for providing relevant information to a user similar to Lee and Fishman.  Furthermore, Janson discloses wherein the interface includes a control which, when activated, overlays a group information display on the user device.  The 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to modify the interface of Lee and Fishman to include the selective group overlay of Janson.  One would have been motivated to make such a combination for the advantage of obtaining and displaying information of interest on a graphical user interface.  See Janson, ¶ 0008.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Fishman, in view of Chinnadurai et al. (US Publication 2008/0104511 A1), hereinafter Chinnadurai.

	Regarding claim 16, Lee and Fishman disclose the display apparatus according to claim 10.  Lee fails to explicitly disclose such, wherein the display control unit performs control such that the display target is displayed in a predetermined specific display mode in a case where the authority to use a function corresponding to the display target has not been assigned to the operator as the attribute of the display target.
	Chinnadurai discloses methods and apparatuses for displaying graphical user interface menus similar to Lee and Fishman.  Furthermore, Chinnadurai discloses wherein applications for which a user in not authorized to access appear “locked” or “greyed out” on the menu screen.  See Chinnadurai, ¶ 0034.
	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to modify the graphical user interface of Lee and Fishman to include the access authorization representation of Chinnadurai.  One would have been motivated to make such a combination for the obvious advantage of communicating to a user which applications are available for use and which are not.

	Regarding claim 17, Chinnadurai discloses wherein the display control unit performs control such that the display target is not displayed in a case where the authority to use a function corresponding to the display target has not been assigned to the operator as the attribute of the display target (Chinnadurai discloses wherein applications for which a user in not authorized to access appear “locked” or “greyed out” on the menu screen.  See Chinnadurai, ¶ 0034).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145